


109 HR 6234 IH: Get Information on Financial

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6234
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Burton of Indiana
			 (for himself, Mr. Poe,
			 Mr. LaHood,
			 Mr. Linder,
			 Mrs. Blackburn,
			 Mr. Kennedy of Minnesota,
			 Mr. Carter, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to require the
		  disclosure of substantial gifts of cash or property to programs assisted under
		  title VI of that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Get Information on Financial
			 Transactions Act.
		2.Conditions on program
			 grants and contractsTitle VI
			 of the Higher Education Act of 1965 (20 U.S.C. 1122) is amended by adding at
			 the end the following new section:
			
				632.Gift reports by
				recipient institutions
					(a)Reporting by
				Institutions
						(1)Report
				requiredThe Secretary shall require, as part of the Integrated
				Postsecondary Education Data System (IPEDS) annual data collection, that each
				institution receiving funds under this title include the following data:
							(A)the total cost of
				establishing or operating a program or center assisted under this title;
							(B)if the amount of cash or the fair market
				value (or both) of the contributions by any State or private sector
				corporation, foundation, or any other entity or individual during any fiscal
				year for the institution, programs, or centers receiving funds under this title
				exceeds $100,000 in the aggregate—
								(i)the names and
				addresses of any such State or private sector corporation, foundation, or any
				other entity or individual that contributed such amount of cash or such fair
				market value of other property; and
								(ii)the amount of such
				cash or the fair market value of such property; and
								(C)the use made of each contribution by each
				such contributor.
							(2)DeadlineAny
				report under
				paragraph (1) shall be made no later
				than such date as the Secretary shall require.
						(3)Consequences of
				failure to reportIn the case of any institution from which a
				report is requested under
				paragraph (1), if the Secretary does
				not receive a report in accordance with the deadline established under
				paragraph (2), the Secretary
				shall—
							(A)make a
				determination that the institution of higher education has failed to make the
				report required by this paragraph;
							(B)transmit a notice
				of the determination to Congress; and
							(C)publish in the
				Federal Register a notice of the determination and the effect of the
				determination on the eligibility of the institution of higher education for
				contracts and grants under this title.
							(b)Reports by
				SecretaryThe Secretary shall
				annually prepare a report summarizing the information collected from
				institutions of higher education under
				subsection (a)(1), including all of the
				information required by subparagraphs (A) through (C) of such subsection. The
				Secretary of Education shall publish such report in the Federal Register and
				transmit a copy of such report to the Committee on Education and the Workforce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate.
					(c)Retrospective
				InformationThe data collected from institutions of higher
				education under
				subsection (a)(1) in the first
				submission after the date of enactment of this section, and the Secretary’s
				first report under subsection (c), shall include the information required by
				subparagraphs (B) and (C) of
				subsection (a)(1) regarding
				contributions made on or after September 11, 2001, and the end of the first
				reporting period under such
				subsection.
					.
		
